J-A11001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TAJ AARON LESANE                           :   No. 1876 MDA 2019

               Appeal from the Order Entered November 1, 2019
                 In the Court of Common Pleas of Clinton County
              Criminal Division at No(s): CP-18-CR-0000253-2019


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                   FILED: JUNE 8, 2020

        The Commonwealth appeals from the order entered in the Clinton

County Court of Common Pleas. The order granted Taj Aaron Lesane’s motion

to suppress evidence found during a search of his car after he was stopped

for a violation of the Motor Vehicle Code. We reverse the suppression court’s

order and remand for further proceedings.

        Pennsylvania State Troopers Andrew Adams and Dennis Twigg were

traveling west bound, at night, on Interstate 80 when they noticed a black

Dodge Challenger weaving and swerving within its lane of travel. The troopers

decided to follow the vehicle because they suspected the driver was either

under the influence or text messaging. Thereafter, they observed the Dodge

Challenger cross over the fog line twice in violation of the Vehicle Code. The

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11001-20



troopers planned to initiate a traffic stop, but waited three miles until Exit 173

due to safety concerns. There, they activated the emergency lights and

effectuated a stop.

       Trooper Adams and Trooper Twigg exited their cruiser and approached

Lesane to ask for his license. As they did so, they noticed the smell of

marijuana emanating from the driver and passenger sides of the vehicle.

Based on this observation, the troopers conducted a search of the vehicle and

discovered marijuana, heroin, methamphetamines, a digital scale, and two

knives. The troopers arrested Lesane.

       Lesane was charged with possession with intent to deliver, possession

of marijuana, possession of drug paraphernalia, driving under suspension,

failure to keep right, and disregarding traffic lanes.1 He filed a pretrial motion

to suppress all evidence related to the stop, arguing that police lacked

probable cause to stop his vehicle. The suppression court held a hearing on

the motion, and ultimately granted it. Thereafter, the Commonwealth filed a

timely appeal challenging the order granting Lesane’s suppression motion.

       On appeal, the Commonwealth asserts that the suppression court erred

in finding that Trooper Adams and Trooper Twigg lacked the requisite level of

suspicion to stop Lesane. See Appellant’s Brief, at 4. Specifically, the

Commonwealth contends that the troopers had probable cause to stop Lesane
____________________________________________


135 P.S. § 780-113 (a)(30); 35 Pa.C.S.A. § 780-113(a)(31); 35 P.S. § 780-
113(a)(32); 75 Pa.C.S.A. § 1543(a); 75 Pa.C.S.A. § 3301(a); and 75 Pa.
C.S.A. § 3309(1).


                                           -2-
J-A11001-20



for disregarding traffic lanes pursuant to 75 Pa. C.S.A. § 3309(1) of the Vehicle

Code. See Appellant’s Brief, at 10. However, even if probable cause did not

exist, the Commonwealth argues that the troopers had reasonable suspicion

to stop Lesane and investigate whether he was driving under the influence

(“DUI”) or texting while driving. See id., at 4.

      Our standard of review when the Commonwealth appeals from a

suppression order is well settled. A reviewing court must consider only the

defendant’s evidence and so much of the Commonwealth’s evidence as

remains uncontradicted when read in the context of the record as a whole.

See Commonwealth v. Hemingway, 192 A.3d 126, 129 (Pa. Super. 2018).

Further, in reviewing a suppression ruling, we must ascertain whether the

record supports the factual findings of the suppression court and then

determine if the legal conclusions drawn therefrom are in error. See

Commonwealth v. Dean, 940 A.2d 514, 516 (Pa. Super. 2008).

      We first address whether Trooper Adams and Trooper Twigg had

reasonable suspicion to stop Lesane. If a police officer possesses reasonable

suspicion that a violation of the Vehicle Code is occurring or has occurred, he

may stop the vehicle involved for the purpose of obtaining information

necessary to enforce the provisions of the Code. See 75 Pa. C.S.A. § 6308(b).

Reasonable suspicion is a relatively low standard and depends on the

information possessed by police and its degree of reliability in the totality of

the circumstances. See Commonwealth v. Brown, 996 A.2d 473, 477 (Pa.

2010). Thus, in order to justify the stop, an officer must be able to point to

                                      -3-
J-A11001-20



specific and articulable facts which led him to reasonably suspect a violation

of the Vehicle Code. See Commonwealth v. Holmes, 14 A.3d 89, 95 (Pa.

2011). The standard for assessing whether a given set of observations

constitutes reasonable suspicion is an objective one, based on the totality of

the circumstances. See id.

      In the present case, the suppression court found that the troopers did

not have reasonable suspicion to believe Lesane was driving under the

influence. See Trial Court Opinion, 11/01/2019, at 6. The court emphasized

that there was no testimony offered as to whether either trooper had training

and experience with DUI investigations. See id. Even more concerning to the

court was that, after the second crossover, the troopers followed Lesane for

an additional three miles and did not observe any motor vehicle infractions.

See id. Furthermore, although the troopers’ cruiser was equipped with a video

recording device, the court noted that the video did not include footage of the

alleged Vehicle Code violations. See id. As such, the court concluded that the

troopers did not have reasonable suspicion to stop Lesane. See id.

      Here, as discussed above, Trooper Adams and Trooper Twigg, after

entering onto Interstate 80, noticed Lesane’s vehicle weaving and swerving

within its lane of travel. See N.T., Suppression Hearing, 10/22/19, at 22. As

they followed Lesane, the troopers observed the passenger tires of Lesane’s

vehicle cross the fog line twice within the span of a mile. See id., at 7, 31.

Because of his training and experience, which included DUI stops on the

interstate, Trooper Adams suspected Lesane was driving impaired or on his

                                     -4-
J-A11001-20



phone. See id., at 7. As a result, the troopers conducted a traffic stop to

further investigate whether there was a violation of the Vehicle Code. See id.,

at 7.

        Based on the foregoing, we conclude that Trooper Adams and Trooper

Twigg had reasonable suspicion to stop Lesane and investigate whether he

was driving under the influence or texting while driving. The fact that the

troopers followed Lesane for an additional three miles and did not observe any

other motor vehicle infractions is not fatal to this conclusion. Even a

combination of innocent factors, when viewed together, may warrant further

investigation by the police. See Holmes, 14 A.3d at 96.

        Moreover, the suppression hearing transcript does not support any

implicit finding that either trooper’s testimony was not credible. In fact, the

court found that Trooper Twigg observed Lesane’s vehicle swerving within its

lane of travel. See Trial Court Opinion, 11/1/19, at 2. Further, the court found

that both troopers observed Lesane’s vehicle cross the white fog line twice in

about a mile of driving. See id. Finally, the court found that, based on these

observations, the troopers decided to pull Lesane over to investigate whether

Lesane was engaged in a violation of the vehicle code. See id.

        The court was concerned with the paucity of evidence regarding the

troopers’ experience in investigating DUI. While we cannot fault the court for

being troubled by this lack of evidence, we conclude that the testimony

provided by the troopers was not expert in nature. Any reasonable person

observing a car weaving within its lane, and then crossing the fog line within

                                     -5-
J-A11001-20



one mile could reasonably suspect the driver was impaired or distracted. And

reasonable suspicion was all that was required to initiate the stop and perform

a further investigation.

      Although the dash cam video failed to confirm the erratic driving,

Trooper Adams, in his testimony, provided specific and articulable facts that

led him to believe that an investigation might reveal a violation of the Vehicle

Code. Once again, we note that the court, while highlighting the absence of

evidence from the dash cam video, did not explicitly find the troopers’

testimony incredible. Rather, a plain reading of the court’s findings of fact

reveals the court found the troopers credible regarding their observations. The

court’s analysis in support of suppression focuses on the legal conclusions that

can be drawn from those observations.

      We cannot agree with the suppression court that the troopers’

observations were legally insufficient to support a finding of reasonable

suspicion. This Court has held that reasonable suspicion of DUI is formed when

a qualified officer observes a vehicle weaving and drifting over the fog line.

See Commonwealth v. Walls, 206 A.3d 537, 543 (Pa. Super. 2019).

Therefore, we conclude the troopers had reasonable suspicion to conduct an

investigatory stop.

      Because we conclude that the troopers had reasonable suspicion to stop

Lesane, we need not address whether the stop was also valid based on

probable cause of a § 3309(1) violation.




                                     -6-
J-A11001-20



     Consequently, we find the court erred by granting Lesane’s motion to

suppress. Accordingly, we reverse the suppression court’s order.

     Order reversed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/08/2020




                                    -7-